COOK, Judge
(dissenting):
As there was no objection at the trial level to the appearance of the witness on the basis of his status as a trial judge, the circumstances giving rise to the witness’ appearance were submitted to the Court of Military Review through post-trial affidavits from the trial counsel and said witness. The Court of Military Review noted the following concerning the issue:
There is no ethical problem in this case if there was no choice on the part of the witness. Although affidavits have been submitted on the question of the existence of choice, we are reluctant to decide an ethical issue on the basis of affidavits alone. It is well established that the determination of the ethical question is a separate one from the question of whether the conduct involved operated to the prejudice of the accused. (Footnotes and citations omitted.)
We focus on the central issue of possible prejudice to appellant by assuming that the witness had some choice and testified in violation of the canons cited above. Even under that assumption there was no prejudice.
It is argued that a violation of the ABA Code of Judicial Conduct, Canon 2, by the voluntary appearance of a judge as a witness for a party renders his testimony inadmissible. I need not reach that contention or the effect of a failure to assert it at trial, as I am convinced there was no violation of the Canon.
The principal opinion (pp. 70 and 68 n. 4) avoids the issue because the Court of Military Review was “reluctant” to decide *76the matter on the basis of affidavits submitted by the Government. However, the question was raised for the first time on appeal and the appellant has not disputed or opposed the averments of fact in these affidavits. In my opinion, therefore, all necessary facts are before us and the matter is ripe for decision. As the Court observed in United States v. Bielecki, 21 U.S.C.M.A. 450, 454, 45 C.M.R. 224, 228 (1972), citing Hoover v. Allen, 241 F.Supp. 213 (S.D.N.Y.1965), “[t]he legal effect given to a set of undisputed facts represents a pure question of law.” Accord, United States v. Ware, 24 U.S.C.M.A. 102, 103, 51 C.M.R. 275, 276, n. 4, 1 M.J. 282, 284 (1976); see Milhouse v. Levi, 179 U.S.App.D.C. 1, 548 F.2d 357 (1976); United States v. Jones, 174 U.S.App.D.C. 34, 527 F.2d 817 (1975).
In an affidavit dated May 23, 1975, the trial counsel asserted that he asked the witness to testify but such witness was “under no compulsion to testify.” On June 12, 1975, the trial counsel executed another affidavit in which he explained the quoted language that while the witness was not given a written order to appear, “I was acting in my role as trial counsel when I asked CPT Karlson to testify.” He further explained that he considered a written order unnecessary as the witness would be present at the situs of the trial during the time in question. Captain Karlson executed an affidavit on June 10, 1975, in which he asserted:
I was later asked by the Trial Counsel if I would be a Witness. I informed him that if ordered to testify, I would do so.
A few days prior to the trial, the Trial Counsel contacted me and told me a time and date to be at the courtroom to testify. I considered this to be an Order to Appear, enforcible under Article 92, U.C. M.J. and complied with the order.
I, at no time volunteered to testify.
Paragraph 115b, Manual for Courts-Martial, United States, 1969 (Revised edition), charges the trial counsel with the responsibility of obtaining witnesses in the following manner:
The attendance of a person in the military service stationed at the place of the meeting of the court, or so near that travel at government expense will not be involved, will ordinarily be obtained by notification, oral or otherwise, by the trial counsel, to the person concerned of the time and place he is to appear as a witness.
The majority note that Canon 2 does not grant a judge “a privilege against testifying in response to an official summons.” Obviously Canon 2 and the commentary thereto did not take into account the procedure existing in the military where the prosecutor is charged with the administrative responsibility of obtaining witnesses. Accordingly, I would hold that the notification to Captain Karlson to appear as a witness from the trial counsel acting in his administrative capacity was sufficient to remove Captain Karlson’s testimony from the proscription of Canon 2. Furthermore, the record reflects that the Government presented Captain Karlson’s testimony because he was personally familiar with the matter to which he testified, not because it desired to obtain an advantage from his status as a military judge.
Turning to whether Captain Karlson was properly allowed to testify to appellant’s reputation for truth and veracity, paragraph 138f(2), Manual, supra, specifically sets forth that the prosecution may impeach the credibility of an accused who testifies by demonstrating that he has a bad character for truth and veracity. Such character may be shown by both reputation evidence and the opinion of a witness. United States v. Griggs, 13 U.S.C.M.A. 57, 32 C.M.R. 57 (1962); United States v. Haimson, 5 U.S.C.M.A. 208, 17 C.M.R. 208 (1954); paragraph 138f(1), Manual, supra. The Manual rule is consistent with Fed.R.Evid. 608(a).
Paragraph 138f(1), Manual, supra, defines “reputation” and sets forth the qualifications of a reputation witness in the following manner:
By “reputation” is meant the repute in which a person generally is held in the community in which he lives or pursues *77his business or profession. Testimony concerning the reputation of a person in the community in which he lives or pursues his business or profession must come from someone whose knowledge of that reputation was gained from having himself been a member of the community in question.
In the present case Captain Karlson testified that he had spoken with the accused on numerous occasions and had “dealt with people who have dealt with him.” Although the witness was unaware of the appellant’s reputation within the unit in which the appellant worked he was “aware of his reputation in the social community in which he has contacts.” On cross-examination the following colloquy ensued between the witness and defense counsel:
Questions by the individual counsel.
Q. Now Captain Karlson, would you describe this community that you refer to which has this opinion as you have testified as to the accused’s reputation for truth?
A. I have described it as a social community within which he functioned.
Q. Where is this?
A. This would be the community which I was aware of, which was the one in which I most often saw him. It would be made up of individuals with whom his wife was employed and he had, to my knowledge, numerous contacts and social engagements.
Q. Was this on post or off post?
A. Both.
Q. Where off post?
A. I can think of, just off-hand, at the home of Sergeant St. Louis.
Q. Where does he live?
A. He lives in the Deerwood Forest Section outside of Augusta, Georgia. I live in that section myself.
Q. All right, what section does the accused live in?
A. He lived outside that section. I’m not sure of his exact address. I can remember meeting him at social functions there and talking with him and with other people who were there and were acquainted with him.
Although Captain Karlson did not know the appellant’s “exact address,” he had sufficient contacts with the community in which the appellant was well-known and had established a reputation. While the Manual uses the phrase, “in the community in which he lives,” such phrase contemplates more than an exact geographic location. As noted in 29 Am.Jur.2d § 347:
The rule is broadly stated that evidence of the good or bad character of a party must relate and be confined to his general reputation in the community or neighborhood in which he resides or has resided. However, the term “community” or “neighborhood” is not susceptible of exact geographical definition, but means, in a general way, where the person is well known and has established a reputation, so that the inquiry is not necessarily confined to the domicile or residence of the party whose reputation is in question, but may extend to any community or society in which he has a well-known or established reputation, [footnotes omitted.]
Also see United States v. Johnson, 3 U.S.C.M.A. 709, 14 C.M.R. 127 (1954). Thus, in the modern context with the increased mobility of our society, the “community in which he lives” includes more than the block or immediate surroundings of the appellant’s residence. Indeed, the New York Court of Appeals recognized this factor in our society and held the following in People v. Colantone, 243 N.Y. 134, 152 N.E. 700, 702 (1926):
. In large municipalities like the city of New York, where people now very largely dwell in tenements and apartment houses, a man may be entirely unknown in the community where he resides. It is not infrequent for a man to live in one building for years without knowing his neighbors, or anything about them. The only place where he can make a reputation, good or bad, is among his associates in his particular activities or in the personal contacts of his life where he actually lives it. .
*78We think that the Appellate Division was right in ruling that to confine the evidence of the defendant’s reputation in this case merely to the place where he resided was too limited an application of the rule of good character evidence, and that the testimony offered should have been received. The value of the evidence of good character is not always dependent upon the place of residence; its worth and weight are measured by the opportunity for obtaining a reputation, whether it be at home or abroad. The determining factor is whether the community in which the defendant has lived his life is sufficiently large for the persons to become acquainted with his character and to form a general opinion of it. This we call general reputation.
Cited with approval in United States v. Oliver, 492 F.2d 943 (8th Cir. 1974). Indeed, Fed.R.Evid. 803(21) has adopted the modern approach in the following manner:
Reputation as to character. Reputation of a person’s character among his associates or in the community. [Emphasis added.]
Finally, the military judge limited his consideration of the evidence to its effect upon the appellant’s reputation for truth and veracity. As the evidence of appellant’s reputation was properly admitted under the provision of paragraph 138f(2), Manual, supra, and the previous decisions of this Court, I would affirm the decision of the United States Army Court of Military Review.